Exhibit 10.2

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

MSG SPORTS & ENTERTAINMENT, LLC

(TO BE RENAMED MSG ENTERTAINMENT GROUP, LLC)

AND

MSG SPORTS, LLC

dated as of March 31, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I
DEFINITIONS   

Section 1.1. General

     1  

Section 1.2. Reference; Interpretation

     4   ARTICLE II
SERVICES   

Section 2.1. Services

     4  

Section 2.2. Standard of Service

     5  

Section 2.3. Additional Services

     5  

Section 2.4. Representative

     5   ARTICLE III
LICENSES AND PERMITS   

Section 3.1. Licenses and Permits

     5   ARTICLE IV
PAYMENT   

Section 4.1. General

     6  

Section 4.2. Additional Expenses

     6  

Section 4.3. Adjustments

     6  

Section 4.4. Invoices

     7  

Section 4.5. Failure to Pay

     7  

Section 4.6. Termination of Services

     7   ARTICLE V
INSURANCE MATTERS   

Section 5.1. Existing Insurance Polices

     8  

Section 5.2. Disclaimer

     8  

Section 5.3. Insurance Transition

     8  

Section 5.4. Claims Made Policies

     8  

Section 5.5. Post-Distribution Claims for Pre-Distribution Events

     9  

Section 5.6. Audits and Adjustments

     9  

Section 5.7. No Assignment or Waiver

     9  

Section 5.8. No Limitation on Sportsco Insurance

     9  

Section 5.9. Scope

     9  



--------------------------------------------------------------------------------

ARTICLE VI    INDEMNIFICATION    Section 6.1. Indemnification of Party Receiving
Services      10   Section 6.2. Indemnification of Party Providing Services     
10   Section 6.3. Third Party Claims      11   Section 6.4. Indemnification
Payments      13   Section 6.5. Survival      13   ARTICLE VII    COOPERATION;
CONFIDENTIALITY; TITLE    Section 7.1. Good Faith Cooperation; Consents      13
  Section 7.2. Confidentiality      13   Section 7.3. Internal Use; Title,
Copies, Return      14   ARTICLE VIII    TERM    Section 8.1. Duration      14  
Section 8.2. Early Termination by Entertainco      15   Section 8.3. Early
Termination by Sportsco      15   Section 8.4. Termination of MSGN Services
Agreement      15   Section 8.5. Suspension Due to Force Majeure      16  
Section 8.6. Consequences of Termination      16   ARTICLE IX    RECORDS   
Section 9.1. Maintenance of Records      16   ARTICLE X    DISPUTE RESOLUTION   
Section 10.1. Negotiation      17   Section 10.2. Continuity of Service and
Performance      17   Section 10.3. Other Remedies      17   ARTICLE XI   
NOTICES    Section 11.1. Notices      17  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE XII    MISCELLANEOUS    Section 12.1. Taxes      18   Section 12.2.
Relationship of Parties      18   Section 12.3. Complete Agreement; Construction
     18   Section 12.4. Counterparts      18   Section 12.5. Waivers      19  
Section 12.6. Amendments      19   Section 12.7. Assignment      19  
Section 12.8. Successors and Assigns      19   Section 12.9. Third Party
Beneficiaries      19   Section 12.10. Governing Law; League Rules      19  
Section 12.11. Waiver of Jury Trial      19   Section 12.12. Specific
Performance      19   Section 12.13. Severability      20   Section 12.14.
Provisions Unaffected      20   Section 12.15. No Presumption      20   Schedule
A Services Provided by Entertainco to Sportsco      A-1   Schedule A.1 IT
Services Provided by Entertainco to Sportsco      A.1-1   Schedule B Services
Provided by Sportsco to Entertainco      B-1   Schedule C Initial
Representatives      C-1   Schedule D Existing Insurance Polices      D-1  

 

-iii-



--------------------------------------------------------------------------------

Transition Services Agreement, dated as of March 31, 2020 (this “Agreement”),
between MSG Sports, LLC, a Delaware limited liability company (“Sportsco”), and
MSG Sports & Entertainment, LLC (to be renamed MSG Entertainment Group, LLC), a
Delaware limited liability company (“Entertainco”).

W I T N E S S E T H:

WHEREAS, Sportsco’s parent, The Madison Square Garden Company (to be renamed
Madison Square Garden Sports Corp.) (“Sportsco Parent”), and Entertainco’s
parent, MSG Entertainment Spinco, Inc. (to be renamed Madison Square Garden
Entertainment Corp.) (“MSG”), have entered into a Distribution Agreement, dated
as of March 31, 2020 (the “Distribution Agreement”), which sets forth the terms
pursuant to which Sportsco Parent will transfer certain assets to MSG and
Sportsco Parent will distribute the common stock of MSG to shareholders of
Sportsco Parent (the “Distribution”); and

WHEREAS, in connection with the Distribution, and in order to ensure an orderly
transition under the Distribution Agreement, it will be necessary for each of
the parties to provide to the other the Services described herein for a
transitional period;

NOW, THEREFORE, the parties hereto, in consideration of the premises and the
mutual covenants contained herein, agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. General. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Action” shall have the meaning assigned to that term in the Distribution
Agreement.

“Affiliate” shall, subject to the next succeeding sentence, have the meaning
assigned to that term in the Distribution Agreement. For clarity, unless the
context otherwise requires, a reference to a Person’s “Affiliates” shall be
deemed to mean such Person’s Affiliates following the Distribution; provided
that for purposes of this Agreement Entertainco and Sportsco shall not be
considered Affiliates.

“Ancillary Agreement” shall have the meaning assigned to that term in the
Distribution Agreement.

“Applicable Rate” shall mean the Prime Rate (as defined below) plus three
percent (3%) per annum.

“Bankruptcy Event” with respect to a party shall mean the filing of an
involuntary petition in bankruptcy or similar proceeding against such party
seeking its reorganization, liquidation or the appointment of a receiver,
trustee or liquidator for it or for all or substantially all of its assets,
whereupon such petition shall not be dismissed within sixty (60) days after the
filing thereof, or if such party shall (i) apply for or consent in writing to
the appointment of a



--------------------------------------------------------------------------------

receiver, trustee or liquidator of all or substantially all of its assets,
(ii) file a voluntary petition or admit in writing its inability to pay its
debts as they become due, (iii) make a general assignment for the benefit of
creditors, (iv) file a petition or an answer seeking reorganization or an
arrangement with its creditors or take advantage of any insolvency law with
respect to itself as debtor, or (v) file an answer admitting the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency proceedings or any similar proceedings.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York City, New York are authorized or obligated by law or
executive order to close.

“Change of Control” of a company shall mean an event or series of events by
which Dolan Family Interests or Persons controlled by Dolan Family Interests
(any such Person, a “Dolan Family Interest Controlled Person”) (so long as such
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
Securities and Exchange Act of 1934, as amended (the “Exchange Act”)) other than
the Dolan Family Interests shall beneficially own (within the meaning of Rule
13d-3 (as in effect on the effective date of this Agreement) promulgated under
the Exchange Act), in the aggregate, more than fifty percent (50%) of the equity
interests in such Dolan Family Interest Controlled Person(s)) shall cease at any
time to have beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of shares of the capital stock of such company, having
sufficient votes to elect (or otherwise designate) at such time a majority of
the members of the board of directors of such company.

“Commencement Date” shall have the meaning ascribed to that term in Section 8.1
of this Agreement.

“Dolan Family Interests” shall mean (i) any Dolan Family Member, (ii) any trusts
for the benefit of any Dolan Family Members, (iii) any estate or testamentary
trust of any Dolan Family Member for the benefit of any Dolan Family Members,
(iv) any executor, administrator, trustee, conservator or legal or personal
representative of any Person or Persons specified in clauses (i), (ii) and
(iii) above to the extent acting in such capacity on behalf of any Dolan Family
Member or Members and not individually and (v) any corporation, partnership,
limited liability company or other similar entity, in each case 80% of which is
owned and controlled by any of the foregoing or combination of the foregoing.

“Dolan Family Members” shall mean Charles F. Dolan, his spouse, his descendants
and any spouse of any of such descendants.

“Entertainco Services” shall mean those transitional services, including any
Additional Services, to be provided by Entertainco to Sportsco set forth on
Schedule A hereto to assist Sportsco in operating Sportsco’s business following
the Distribution. Services or actions of Overlap Individuals shall not be
considered to be Entertainco Services under this Agreement unless expressly
agreed in writing by both parties to this Agreement.

“League Rules” shall collectively mean NBA Rules (as defined below) and NHL
Rules (as defined below).

 

-2-



--------------------------------------------------------------------------------

“Loss” shall mean any damage, claim, loss, charge, action, suit, proceeding,
deficiency, tax, interest, penalty and reasonable costs and expenses related
thereto (including reasonable attorneys’ fees).

“NBA” shall mean the National Basketball Association.

“NBA Rules” shall mean (i) the NBA Constitution and By-Laws and all other rules
and regulations of the NBA, as they presently exist and as they may from time to
time be amended, to the extent they are of general applicability to all NBA
members, and (ii) the terms of any existing or future contracts entered into by
the NBA on behalf of all NBA members for the telecasting of basketball games.

“NHL” shall mean the National Hockey League.

“NHL Rules” shall mean (i) the NHL Constitution; (ii) the NHL By-Laws; (iii) all
resolutions duly adopted by the NHL Board of Governors in accordance with (i) or
(ii) above; (iv) all other rules, regulations, policies, procedures,
interpretations and agreements adopted, issued, authorized, established, entered
into or otherwise promulgated, in each case, pursuant to or otherwise in
accordance with the items in clauses (i), (ii) or (iii) above; and (v) the terms
of any contracts entered into by the NHL on behalf of all NHL member clubs for
the telecasting of hockey games; in each case (i.e., clauses (i), (ii), (iii),
(iv) and (v)) (x) as may be presently existing, hereafter entered into or in
effect, or adopted, repealed and/or amended from time to time and (y) that are
generally applicable to all NHL member clubs.

“Overlap Individuals” shall mean Persons who are directors of both Sportsco and
Entertainco or employees of both Sportsco and Entertainco if such employee is
compensated by both companies.

“Person” shall mean any natural person, corporation, business trust, limited
liability company, joint venture, association, company, partnership or
government, or any agency or political subdivision thereof.

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by JPMorgan Chase Bank, National Association, as its prime lending rate.

“Services” shall mean, collectively, the Entertainco Services and the Sportsco
Services.

“Sportsco Services” shall mean those transitional services, including any
Additional Services, to be provided by Sportsco to Entertainco set forth on
Schedule B hereto to assist Entertainco in operating Entertainco’s business
following the Distribution. Services or actions of Overlap Individuals shall not
be considered to be Sportsco Services under this Agreement unless expressly
agreed in writing by both parties to this Agreement.

“Third-Party” shall mean any Person who is not a party to this Agreement.

 

-3-



--------------------------------------------------------------------------------

Section 1.2. Reference; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. The words “include”, “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation.” Unless the context otherwise requires, references
in this Agreement to Articles, Sections and Schedules shall be deemed references
to Articles and Sections of, and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.

ARTICLE II

SERVICES

Section 2.1. Services. (a) Entertainco shall provide to Sportsco each
Entertainco Service for the term set forth opposite the description of such
Entertainco Service in Schedule A. Upon conclusion of the term set forth
opposite the description of such Entertainco Service, this Agreement shall be
deemed terminated with respect to such Entertainco Service. Additional Services
may be provided by Entertainco to Sportsco as provided in Section 2.3. At its
option, (i) Entertainco may cause any Entertainco Service it is required to
provide hereunder to be provided by a Third Party that is providing, or may from
time to time provide, the same or similar services for Entertainco and/or
(ii) to the extent any Entertainco Service is already provided by a Third Party,
Entertainco shall have the right to change the Third Party that is providing
such Entertainco Service to any Third Party that is providing, or may from time
to time provide, the same or similar services for Entertainco, at any time upon
reasonable notice to Sportsco. In the event of such a change as permitted in
clauses (i) or (ii) above results in a change in cost of Entertainco for the
provision of such Entertainco Service, the applicable schedules to this
agreement shall be updated to reflect the revised fees as allocated to Sportsco,
provided that if such a change results in an increase over 10% of the costs
currently contemplated by Schedule A such an amendment will require the consent
(which consent shall not be unreasonably withheld, conditioned or delayed) of
Sportsco.

(b) Sportsco shall provide to Entertainco each Sportsco Service for the term set
forth opposite the description of such Sportsco Service in Schedule B. Upon
conclusion of the term set forth opposite the description of such Sportsco
Service, this Agreement shall be deemed terminated with respect to such Sportsco
Service. Additional Services may be provided to Entertainco by Sportsco as
provided in Section 2.3. At its option, (i) Sportsco may cause any Sportsco
Service it is required to provide hereunder to be provided by a Third Party that
is providing, or may from time to time provide, the same or similar services for
Sportsco and/or (ii) to the extent any Sportsco Service is already provided by a
Third Party, Sportsco shall have the right to change the Third Party that is
providing such Sportsco Service to any Third Party that is providing, or may
from time to time provide, the same or similar services for Sportsco, at any
time upon reasonable notice to Entertainco. In the event of such a change as
permitted in clauses (i) or (ii) above results in a change in cost of Sportsco
for the provision of such Sportsco Service, the applicable schedules to this
agreement shall be updated to reflect the revised fees as allocated to
Entertainco, provided that if such a change results in an increase over 10% of
the costs currently contemplated by Schedule B such an amendment will require
the consent (which consent shall not be unreasonably withheld, conditioned or
delayed) of Entertainco.

 

-4-



--------------------------------------------------------------------------------

Section 2.2. Standard of Service. Entertainco and Sportsco shall maintain
sufficient resources to perform their respective obligations hereunder. In
performing the Services, Entertainco and Sportsco shall provide substantially
the same level of service and use substantially the same degree of care as their
respective personnel provided and used in providing such Services prior to
completion of the Distribution for itself (but in no event less than a
reasonable degree of care), subject in each case to any provisions set forth on
Schedule A or Schedule B with respect to each such Service. Each party shall
provide reasonable assistance to the other party in migrating the applicable
Services to the recipient of such Services.

Section 2.3. Additional Services. From time to time after the date hereof, the
parties may identify additional services that one party will provide to the
other party in accordance with the terms of this Agreement (the “Additional
Services”). The parties shall cooperate and act in good faith to agree on the
terms pursuant to which any such Additional Service shall be provided and to
amend Schedule A or Schedule B, as applicable, in accordance with such terms.
Notwithstanding the foregoing, neither party shall have any obligation to agree
to provide Additional Services, except that, in the event that Additional
Services requested by Sportsco to be provided by Entertainco are required by
either the NBA or the NHL pursuant to applicable League Rules, and such
Additional Services are the type of (or are comparable to) services that
Entertainco otherwise provides for itself (or currently obtains through a Third
Party), Entertainco shall use good faith efforts to provide such Additional
Services in accordance with the terms of the second sentence of this Section 2.3
and otherwise in accordance with the terms of this Agreement.

Section 2.4. Representative. The parties shall each appoint a representative
(each, a “Representative”) to facilitate communications and performance under
this Agreement. Each party may treat an act of a Representative of another party
as being authorized by such other party without inquiring behind such act or
ascertaining whether such Representative had authority to so act. Each party
shall have the right at any time and from time to time to replace its
Representative by giving notice in writing to the other party. The initial
representative of each party is as set forth on Schedule C.

ARTICLE III

LICENSES AND PERMITS

Section 3.1. Licenses and Permits. Each party warrants and covenants that all
duties and obligations (including with respect to Entertainco, all Entertainco
Services and with respect to Sportsco, all Sportsco Services) to be performed
hereunder shall be performed in compliance with all material applicable federal,
state and local laws, rules and regulations. Each party shall obtain and
maintain all material permits, approvals and licenses necessary or appropriate
to perform its duties and obligations (including with respect to Entertainco,
the Entertainco Services and with respect to Sportsco, the Sportsco Services)
hereunder and shall at all times comply with the terms and conditions of such
permits, approvals and licenses.

 

-5-



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENT

Section 4.1. General. (a) In consideration for the provision of each of the
Entertainco Services, Sportsco shall pay to Entertainco the fee set forth for
such Entertainco Service on Schedule A.

(b) In consideration for the provision of each of the Sportsco Services,
Entertainco shall pay to Sportsco the fee as set forth for such Sportsco Service
on Schedule B.

Section 4.2. Additional Expenses. (a) In addition to the fees payable in
accordance with Section 4.1(a), Sportsco shall reimburse Entertainco for all
reasonable and necessary out-of-pocket costs and expenses incurred by
Entertainco with respect to Third Parties in connection with the provision of
Entertainco Services to Sportsco pursuant to the terms of this Agreement or paid
by Entertainco on behalf of Sportsco that are not already contemplated by
Schedule A; provided that if Entertainco expects to incur in respect of a Third
Party in any month costs and expenses in excess of $25,000 and not already
contemplated by Schedule A, Entertainco shall use commercially reasonable
efforts to provide to Sportsco prior to the first day of such month a written
notice setting forth Entertainco’s reasonable estimate of the expenses it
expects to incur.

(b) In addition to the fees payable for expenses in accordance with
Section 4.1(b), Entertainco shall reimburse Sportsco for all reasonable and
necessary out-of-pocket costs and expenses incurred by Sportsco with respect to
Third Parties in connection with the provision of Sportsco Services to
Entertainco pursuant to the terms of this Agreement or paid by Sportsco on
behalf of Entertainco that are not already contemplated by Schedule B; provided
that if Sportsco expects to incur in respect of a Third Party in any month costs
and expenses in excess of $25,000 and not already contemplated by Schedule B,
Sportsco shall use commercially reasonable efforts to provide to Entertainco
prior to the first day of such a month written notice setting forth Sportsco’s
reasonable estimate of the expenses it expects to incur.

Section 4.3. Adjustments. Entertainco and Sportsco shall review and evaluate the
fees payable in accordance with Section 4.1 (the “Fees”) for existing services
contemplated on Schedule A or Schedule B (the “Existing Services”) for
reasonableness annually and work in good faith to equitably adjust such Fees for
Existing Services as appropriate to reflect among other things changes in
compensation due to promotions or replacement of personnel at a lower or higher
compensation level, increases or decreases in the percentage of labor-based
allocation based on increased or decreased efforts of a particular individual,
or adjustments to percentage of non-labor allocations tied to headcounts or
other reasonable metrics. Entertainco and Sportsco shall work together in good
faith to determine an appropriate date for such adjustments to take effect
(which may be retroactive to the date of such changes). The addition of any
Services not contemplated by Schedule A and B shall be subject to each company’s
related party transaction approval policy.

 

-6-



--------------------------------------------------------------------------------

Section 4.4. Invoices. (a) Entertainco will invoice Sportsco in U.S. dollars:
(i) as of the last day of each calendar month for any fees payable by Sportsco
in accordance with Section 4.1(a) for Entertainco Services listed on Schedule A
provided pursuant to the terms of this Agreement during such month; (ii) as of
the last day of each calendar month for any amounts payable by Sportsco in
accordance with Section 4.2(a) (and enclosing invoices from the relevant Third
Parties); and (iii) as of the last day of each calendar month for any taxes
(excluding income taxes) accrued with respect to the provision of Entertainco
Services to Sportsco during such month. Entertainco shall deliver or cause to be
delivered to Sportsco each such invoice within thirty (30) days following the
last day of the calendar month to which such invoice relates. Sportsco shall pay
each such invoice received by electronic funds transfer as follows: in the case
of clauses (i) and (ii), within forty-five (45) Business Days of the date on
which such invoice was received, and in the case of clause (iii), not later than
one (1) Business Day prior to the due date for such tax payments; provided that
Entertainco delivers such invoice not less than three (3) Business Days prior to
the due date for such tax payments.

(b) Sportsco will invoice Entertainco in U.S. dollars: (i) as of the last day of
each calendar month for any fees payable by Entertainco in accordance with
Section 4.1(b) for Sportsco Services listed on Schedule B provided pursuant to
the terms of this Agreement during such month; (ii) as of the last day of each
calendar month for any amounts payable by Entertainco in accordance with
Section 4.2(b) (and enclosing invoices from such Third Parties); and (iii) as of
the last day of each calendar month for any taxes (excluding income taxes)
accrued with respect to the provision of Sportsco Services to Entertainco during
such month. Sportsco shall deliver or cause to be delivered to Entertainco each
such invoice within thirty (30) days following the last day of the calendar
month to which such invoice relates. Entertainco shall pay each such invoice
received by electronic funds transfer: in the case of clauses (i) and (ii),
within forty-five (45) Business Days of the date on which such invoice was
received, and in the case of clause (iii), not later than one (1) Business Day
prior to the due date for such tax payments’ provided that Sportsco delivers
such invoice not less than three (3) Business Days prior to the due date for
such tax payments.

Section 4.5. Failure to Pay. Any undisputed amount not paid when due shall be
subject to a late payment fee computed daily at a rate equal to the Applicable
Rate from the due date of such amount to the date such amount is paid. Each
party agrees to pay the other party’s reasonable attorneys’ fees and other costs
incurred in collection of any amounts owed to such other party hereunder and not
paid when due. Notwithstanding anything to the contrary contained herein, in the
event either party fails to make a payment of any undisputed amount when due
hereunder, and such failure continues for a period of thirty (30) days following
delivery of notice to such non-paying party of such failure, the other party
shall have the right to cease provision of such Services to such non-paying
party until such overdue payment (and any applicable late payment fee accrued
with respect thereto) is paid in full. Such right of the party providing
services shall not in any manner limit or prejudice any of such party’s other
rights or remedies in the event of the non-paying party’s failure to make
payments when due hereunder, including without limitation any rights or remedies
pursuant to Sections 6, 8 and 10.

Section 4.6. Termination of Services. In the event of a termination of Services
pursuant to Section 8, with respect to the calendar month in which such Services
cease to be provided, the recipient of such Services shall be obligated to pay a
fee for such Services calculated as set forth on Schedule A or B, as applicable
for the portion of the month prior to the termination. Where possible, the
parties agree to work together cooperatively to seek to have terminations occur
as of month ends, but this Agreement shall not limit a party’s right to effect a
termination in accordance with this Agreement other than as of a month end.

 

-7-



--------------------------------------------------------------------------------

ARTICLE V

INSURANCE MATTERS

Section 5.1. Existing Insurance Polices. Each of the insurance policies of
Entertainco and Sportsco Parent in effect prior to the Distribution are listed
on Schedule D hereto (the “Existing Policies”). Certain of the Existing Policies
shall be transferred from the original named insured under that policy (the
“Transferor”) to another party (the “Transferee”) as indicated in Schedule D
(the “Transferred Policies”).

Section 5.2. Disclaimer. With respect to the Transferred Policies, each
Transferor does hereby, for itself and each of its subsidiaries, agree that the
applicable Transferee and its subsidiaries and their respective directors,
officers and employees shall not have any liability whatsoever as a result of
the insurance policies and practices of the Transferor and its affiliates as in
effect at any time prior to the Distribution, including as a result of the level
or scope of any such insurance, the creditworthiness of any insurance carrier,
the selection, identity or performance of any Third Party administrator, the
terms and conditions of any policy, the adequacy or timeliness of any notice to
any insurance carrier with respect to any claim or potential claim or otherwise.

Section 5.3. Insurance Transition. With respect to the Transferred Policies,
each Transferor agrees to use its commercially reasonable efforts to cause the
interest and rights of the applicable Transferee and each of its subsidiaries as
of the date of the Distribution as insureds, additional named insureds or
beneficiaries or in any other capacity under occurrence-based insurance policies
and programs (and under claims-made policies and programs to the extent a claim
has been submitted prior to the Distribution or later if so permitted by the
terms of the applicable insurance policy and assuming that such policy is then
in effect) of the applicable Transferee in respect of periods prior to the date
of the Distribution to survive the Distribution for the period for which such
interests and rights would have survived without regard to the transactions
contemplated hereby to the extent permitted by such policies. In accordance with
this Agreement the applicable Transferor shall transition the administration of
the Transferred Policies and related programs noted on Schedule D to the
Transferee indicated on Schedule D (or such other entity designated by the
applicable Transferee) and the Transferee shall pay the costs and fees of the
Transferor during such transition as provided in Article IV and Schedule A.

Section 5.4. Claims Made Policies. With respect to the Transferred Policies,
each Transferee agrees that if it obtains or maintains any insurance coverage
after the date of the Distribution for matters occurring prior to that time
(e.g., a claims made directors and officers insurance policy) it will also
obtain or maintain such coverage for the applicable Transferor, and its
subsidiaries, subject to the Transferor’s payment of the fees and costs in
connection therewith as provided in this Agreement.

 

-8-



--------------------------------------------------------------------------------

Section 5.5. Post-Distribution Claims for Pre-Distribution Events. In the event
that a claim is made after the Distribution for an event that occurred prior to
the Distribution, and such claim arises out of: (a) the Spinco Business (as
defined in the Distribution Agreement), the parties will work together in good
faith to ensure that such claim is made or caused to be made under the
appropriate Existing Policy (whether transferred or not), that the expenses (if
any) related to such a claim (e.g., payment of deductibles or
expenses/recoveries not covered by the applicable Existing Policy) are borne by
Entertainco, and the proceeds (if any) shall be for the benefit of Entertainco
(or as otherwise mutually agreed by the parties, with the intent being achieving
a fair and equitable result); (b) the MSG Business (as defined in the
Distribution Agreement), the parties will work together in good faith to ensure
that such claim is made or caused to be made under the appropriate Existing
Policy (whether transferred or not), that the expenses (if any) related to such
a claim (e.g., payment of deductibles or expenses/recoveries not covered by the
applicable Existing Policy) are borne by Sportsco, and the proceeds (if any)
shall be for the benefit of Sportsco (or as otherwise mutually agreed by the
parties, with the intent being achieving a fair and equitable result); or
(c) corporate matters of the pre-Distribution consolidated business that
generally impact the MSG Business and Spinco business equally (e.g., D&O), or is
the result of an action of a third-party and such action impacts the
pre-Distribution consolidated business equally or indiscriminately (e.g.,
Cyber & Media), the parties will work together in good faith to ensure that such
claim is made or caused to be made under the appropriate Existing Policy
(whether transferred or not), that the expenses (if any) related to such a claim
(e.g., payment of deductibles or expenses/recoveries not covered by the
applicable Existing Policy) are borne by Sportsco, and the proceeds (if any)
shall be for the benefit of Sportsco (or as otherwise mutually agreed by the
parties, with the intent being achieving a fair and equitable result).

Section 5.6. Audits and Adjustments. With respect to the Transferred Policies,
each Transferee agrees that it will reimburse the applicable Transferor under
this Agreement for any additional premiums or other amounts owing to any Third
Party as a result of any audit or similar procedure by a Third Party, to the
extent that such additional premiums or amounts owing relate to Transferee or
any of its subsidiaries during the period Transferee or such subsidiaries were
covered by the relevant insurance policy.

Section 5.7. No Assignment or Waiver. This Agreement is not intended as an
attempted assignment of any policy of insurance or as a contract of insurance
and shall not be construed to waive any right or remedy of any Transferee in
respect of any insurance policy or any other contract or policy of insurance.

Section 5.8. No Limitation on Sportsco Insurance. Nothing in this Agreement
shall be deemed to restrict a Transferor from acquiring at its own expense any
other insurance policy in respect of any liabilities or covering any period.

Section 5.9. Scope. The provisions of this Article V shall not apply to
insurance practices or policies relating to health and welfare plans or any
other employee benefit arrangement. For the avoidance of doubt, the provisions
of Article V apply to insurance practices and policies relating to workers’
compensation and the foregoing sentence does not limit the application of
Article V to such practices and policies.

 

-9-



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

Section 6.1. Indemnification of Party Receiving Services. (a) Entertainco agrees
to indemnify, defend and hold Sportsco harmless from and against any Loss to
which Sportsco may become subject arising out of, by reason of or otherwise in
connection with the provision hereunder by Entertainco of Entertainco Services,
other than Losses resulting from Sportsco’s gross negligence, willful misconduct
or breach of its obligations pursuant to this Agreement. Notwithstanding any
provision in this Agreement to the contrary, Entertainco shall not be liable
under this Section 6.1 for any consequential, special or punitive damages
(including but not limited to lost profits), except to the extent that such
consequential, special or punitive damages relate to a Loss resulting from a
Third Party Claim (as defined below).

(b) Sportsco agrees to indemnify, defend and hold Entertainco harmless from and
against any Loss to which Entertainco may become subject arising out of, by
reason of or otherwise in connection with the provision hereunder by Sportsco of
Sportsco Services, other than Losses resulting from Entertainco’s gross
negligence, willful misconduct or breach of its obligations pursuant to this
Agreement. Notwithstanding any provision in this Agreement to the contrary,
Sportsco shall not be liable under this Section 6.1 for any consequential,
special or punitive damages (including but not limited to lost profits), except
to the extent that such consequential, special or punitive damages relate to a
Loss resulting from a Third Party Claim (as defined below).

Section 6.2. Indemnification of Party Providing Services. (a) Sportsco agrees to
indemnify, defend and hold Entertainco harmless from and against any Loss to
which Entertainco may become subject arising out of, by reason of or otherwise
in connection with, the provision hereunder by Entertainco of Entertainco
Services to Sportsco where such Losses resulted from Sportsco’s gross
negligence, willful misconduct or breach of its obligations pursuant to this
Agreement. Notwithstanding any provision in this Agreement to the contrary,
Sportsco shall not be liable under this Section 6.2 for any consequential,
special or punitive damages (including but not limited to lost profits), except
to the extent that such consequential, special or punitive damages relate to a
Loss resulting from a Third Party Claim (as defined below).

(b) Entertainco agrees to indemnify, defend and hold Sportsco harmless from and
against any Loss to which Sportsco may become subject arising out of, by reason
of or otherwise in connection with the provision hereunder by Sportsco of
Sportsco Services to Entertainco where such Losses resulted from Entertainco’s
gross negligence, willful misconduct or breach of its obligations pursuant to
this Agreement. Notwithstanding any provision in this Agreement to the contrary,
Entertainco shall not be liable under this Section 6.2 for any consequential,
special or punitive damages (including but not limited to lost profits), except
to the extent that such consequential, special or punitive damages relate to a
Loss resulting from a Third Party Claim (as defined below).

 

-10-



--------------------------------------------------------------------------------

Section 6.3. Third Party Claims. (a) If a claim or demand is made against
Sportsco or Entertainco (each, an “Indemnitee”) by any Third Party (a “Third
Party Claim”) as to which such Indemnitee is entitled to indemnification
pursuant to this Agreement, such Indemnitee shall notify the party which is or
may be required pursuant to Section 6.1 or Section 6.2 hereof to make such
indemnification (the “Indemnifying Party”) in writing, and in reasonable detail,
of the Third Party Claim promptly and in any event by the date (the “Outside
Notice Date”) that is the 15th Business Day after receipt by such Indemnitee of
written notice of the Third Party Claim; provided, however, that failure to give
such notification shall not affect the indemnification provided hereunder except
to the extent the Indemnifying Party shall have been actually prejudiced as a
result of such failure (except that the Indemnifying Party shall not be liable
for any expenses incurred during the period beginning immediately after the
Outside Notice Date and ending on the date that the Indemnitee gives the
required notice). Thereafter, the Indemnitee shall deliver to the Indemnifying
Party, promptly (and in any event within ten Business Days) after the
Indemnitee’s receipt thereof, copies of all notices and documents (including
court papers) received by the Indemnitee relating to the Third Party Claim.
Notwithstanding anything to the contrary contained herein, Sportsco shall not be
required to provide notice to Entertainco for Third Party Claims for which
Entertainco is providing legal support as part of the Entertainco Services to
the extent that Entertainco has received notice in such capacity.

(b) If a Third Party Claim is made against an Indemnitee, the Indemnifying Party
shall be entitled to participate in the defense thereof and, if it so chooses
and acknowledges in writing its obligation to indemnify the Indemnitee therefor,
to assume the defense thereof with counsel selected by the Indemnifying Party,
provided, however, that such counsel is not reasonably objected to by the
Indemnitee. Should the Indemnifying Party so elect to assume the defense of a
Third Party Claim, the Indemnifying Party shall, within 30 days (or sooner if
the nature of the Third Party Claim so requires), notify the Indemnitee of its
intent to do so, and the Indemnifying Party shall thereafter not be liable to
the Indemnitee for legal or other expenses subsequently incurred by the
Indemnitee in connection with the defense thereof; provided, however, that such
Indemnitee shall have the right to employ counsel to represent such Indemnitee
if, in such Indemnitee’s reasonable judgment, a conflict of interest between
such Indemnitee and such Indemnifying Party exists in respect of such claim
which would make representation of both such parties by one counsel
inappropriate, and in such event the fees and expenses of such separate counsel
shall be paid by such Indemnifying Party. If the Indemnifying Party assumes such
defense, the Indemnitee shall have the right to participate in the defense
thereof and to employ counsel, subject to the proviso of the preceding sentence,
at its own expense, separate from the counsel employed by the Indemnifying
Party, it being understood that the Indemnifying Party shall control such
defense. The Indemnifying Party shall be liable for the fees and expenses of
counsel employed by the Indemnitee for any period during which the Indemnifying
Party has failed to assume the defense thereof (other than during the period
prior to the time the Indemnitee shall have given notice of the Third Party
Claim as provided above). If the Indemnifying Party so elects to assume the
defense of any Third Party Claim, all of the Indemnitees shall cooperate with
the Indemnifying Party in the defense or prosecution thereof, including by
providing or causing to be provided agreements, documents, books, records, files
and witnesses as soon as reasonably practicable after receiving any request
therefor from or on behalf of the Indemnifying Party, except to the extent that
providing or causing the foregoing to be provided would constitute a waiver of
any Indemnitee’s attorney-client privilege.

 

-11-



--------------------------------------------------------------------------------

(c) If the Indemnifying Party acknowledges in writing responsibility under this
Article VI for a Third Party Claim, then in no event will the Indemnitee admit
any liability with respect to, or settle, compromise or discharge, any Third
Party Claim without the Indemnifying Party’s prior written consent; provided,
however, that the Indemnitee shall have the right to settle, compromise or
discharge such Third Party Claim without the consent of the Indemnifying Party
if the Indemnitee releases the Indemnifying Party from its indemnification
obligation hereunder with respect to such Third Party Claim and such settlement,
compromise or discharge would not otherwise adversely affect the Indemnifying
Party. If the Indemnifying Party acknowledges in writing liability for a Third
Party Claim, the Indemnitee will agree to any settlement, compromise or
discharge of a Third Party Claim that the Indemnifying Party may recommend and
that by its terms obligates the Indemnifying Party to pay the full amount of the
liability in connection with such Third Party Claim and releases the Indemnitee
completely in connection with such Third Party Claim and that would not
otherwise adversely affect the Indemnitee. If an Indemnifying Party elects not
to assume the defense of a Third Party Claim, or fails to notify an Indemnitee
of its election to do so as provided herein, such Indemnitee may compromise,
settle or defend such Third Party Claim.

(d) Notwithstanding the foregoing, the Indemnifying Party shall not be entitled
to assume the defense of any Third Party Claim (and shall be liable for the fees
and expenses of counsel incurred by the Indemnitee in defending such Third Party
Claim) if the Third Party Claim seeks an order, injunction or other equitable
relief or relief for other than money damages against the Indemnitee which the
Indemnitee reasonably determines, after conferring with its counsel, cannot be
separated from any related claim for money damages. If such equitable relief or
other relief portion of the Third Party Claim can be so separated from that for
money damages, the Indemnifying Party shall be entitled to assume the defense of
the portion relating to money damages.

(e) In the event and to the extent of payment by an Indemnifying Party to any
Indemnitee in connection with any Third-Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right
or claim relating to such Third-Party Claim against any claimant or plaintiff
asserting such Third-Party Claim. Such Indemnitee shall cooperate with such
Indemnifying Party in a reasonable manner, and at the cost and expense of such
Indemnifying Party, in prosecuting any subrogated right or claim.

(f) Entertainco and Sportsco shall cooperate as may reasonably be required in
connection with the investigation, defense and settlement of any Third-Party
Claim. In furtherance of this obligation, the parties agree that if an
Indemnifying Party chooses to defend or to compromise or settle any Third-Party
Claim, Sportsco or Entertainco, as the case may be, shall use its commercially
reasonable efforts to make available to the other party, upon written request,
their former and then current directors, officers, employees and agents and
those of their subsidiaries as witnesses and any records or other documents
within its control or which it otherwise has the ability to make available, to
the extent that (i) any such Person, records or other documents may reasonably
be required in connection with such defense, settlement or compromise and
(ii) making such Person, records or other documents so available would not
constitute a waiver of the attorney-client privilege of Sportsco or Entertainco,
as the case may be. At the request of an Indemnifying Party, an Indemnitee shall
enter into a reasonably acceptable joint defense agreement.

 

-12-



--------------------------------------------------------------------------------

(g) The remedies provided in this Article VI shall be cumulative and shall not
preclude assertion by any Indemnitee of any other rights or the seeking of any
and all other remedies against any Indemnifying Party.

Section 6.4. Indemnification Payments. (a) Indemnification required by this
Article VI shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or any
Loss is incurred. If the Indemnifying Party fails to make an indemnification
payment required by this Article VI within 30 days after receipt of a bill
therefor or notice that a Loss has been incurred, the Indemnifying Party shall
also be required to pay interest on the amount of such indemnification payment,
from the date of receipt of the bill or notice of the Loss to, but not including
the date of payment, at the Prime Rate.

(b) The amount of any claim by an Indemnitee under this Agreement shall be
(i) reduced to reflect any actual tax savings or insurance proceeds received by
any Indemnitee that result from the Losses that gave rise to such indemnity, and
(ii) increased by an amount equal to any tax cost incurred by any Indemnitee
that results from receipt of payments under this Article VI.

Section 6.5. Survival. The parties’ obligations under this Article VI shall
survive the termination of this Agreement.

ARTICLE VII

COOPERATION; CONFIDENTIALITY; TITLE

Section 7.1. Good Faith Cooperation; Consents. Each party shall use commercially
reasonable efforts to cooperate with the other party in all matters relating to
the provision and receipt of the Services. Such cooperation shall include, but
not be limited to, exchanging information, providing electronic access to
systems used in connection with the Services, performing true-ups and
adjustments and obtaining all consents, licenses, sublicenses or approvals
necessary to permit each party to perform its obligations hereunder. Sportsco
and Entertainco shall maintain reasonable documentation related to the Services
and cooperate with each other in making such information available as needed.

Section 7.2. Confidentiality. Each party shall keep confidential from Third
Parties the Schedules to this Agreement and all non-public information received
from the other party regarding the Services, including, without limitation, any
information received with respect to products and services of Sportsco or
Entertainco, and to use such information only for the purposes set forth in this
Agreement unless (i) otherwise agreed to in writing by the party from which such
information was received, (ii) required by applicable law, regulation or any
securities exchange (in which case the parties shall cooperate in seeking to
obtain a protective order or other arrangement pursuant to which the
confidentiality of such information is preserved) or (iii) mandated by either or
both of the NBA or NHL pursuant to applicable League Rules; provided that to the
extent disclosure is required and permitted under the terms of clauses (ii) or
(iii) of this Section 7.2, the disclosing party shall provide reasonable advance
notice to the non-disclosing party of such required disclosure. The covenants in
this Article VII shall survive any termination of this Agreement for a period of
three (3) years from the date such termination becomes effective.

 

-13-



--------------------------------------------------------------------------------

Section 7.3. Internal Use; Title, Copies, Return. Except to the extent
inconsistent with the express terms of the Distribution Agreement and any
Ancillary Agreement other than this Agreement, each party agrees that:

(a) title to all systems used in performing any Service provided hereunder shall
remain in the party providing such Service or its Third Party vendors; and

(b) to the extent the provision of any Service involves intellectual property,
including without limitation software programs or patented or copyrighted
material, or material constituting trade secrets, the recipient of such Service
shall not copy, modify, reverse engineer, decompile or in any way alter any of
such material, or otherwise use such material in a manner inconsistent with the
terms and provisions of this Agreement, without the express written consent of
the party providing such Service; and upon the termination of any Service, the
recipient of such Service shall return to the party providing such Service, as
soon as practicable, any equipment or other property of the party providing such
Service relating to such Service which is owned or leased by the party providing
such Service and is or was in its possession or control.

ARTICLE VIII

TERM

Section 8.1. Duration. (a) Except as provided in Sections 4.6, 6.5, 7.2, 8.2,
8.3, 8.4 and 8.5, the term of this Agreement shall commence on the date hereof
(the “Commencement Date”) and shall continue in full force and effect until the
earlier of (i) the date that is the day prior to the second anniversary of the
Commencement Date, unless otherwise mutually agreed by the parties and (ii) the
earlier termination of all Services in accordance with Section 4.5 or 8.1(b).

(b) Each party acknowledges that the purpose of this Agreement is for
Entertainco to provide the Entertainco Services to Sportsco on an interim basis
until Sportsco can perform the Entertainco Services for itself, and for Sportsco
to provide the Sportsco Services to Entertainco on an interim basis until
Entertainco can perform the Sportsco Services for itself. As Sportsco becomes
self-sufficient or engages other sources to provide any Entertainco Service,
Sportsco shall be entitled to release Entertainco from providing any or all of
the Entertainco Services hereunder by delivering a written notice thereof to
Entertainco at least twenty (20) Business Days prior to the effective date of
release of such Entertainco Service(s). At the end of such twenty (20) Business
Day period (or such shorter period as may be agreed by the parties), Entertainco
shall discontinue the provision of the Entertainco Services specified in such
notice and any such Entertainco Services shall be excluded from this Agreement,
Schedule A shall be deemed to be amended accordingly, and this Agreement shall
be deemed to be terminated with respect to such Entertainco Service. Entertainco
shall also be entitled to release Sportsco from providing any or all of the
Sportsco Services hereunder by delivering a written notice thereof to

 

-14-



--------------------------------------------------------------------------------

Sportsco at least twenty (20) Business Days prior to the effective date of
release of such Sportsco Service(s). At the end of such twenty (20) Business Day
period (or such shorter period as may be agreed by the parties), Sportsco shall
discontinue the provision of the Sportsco Services specified in such notice and
any such Sportsco Services shall be excluded from this Agreement, Schedule B
shall be deemed to be amended accordingly, and this Agreement shall be deemed to
be terminated with respect to such Sportsco Service.

Section 8.2. Early Termination by Entertainco. Entertainco may terminate this
Agreement by giving written notice to Sportsco under the following
circumstances:

(a) if Sportsco shall default in the performance of any of its material
obligations under this Agreement, and such default or breach shall continue and
not be remedied for a period of thirty (30) days after Entertainco has given
written notice to Sportsco specifying such default and requiring it to be
remedied;

(b) if a Bankruptcy Event has occurred with respect to Sportsco; or

(c) if a Change of Control of Sportsco has occurred.

Section 8.3. Early Termination by Sportsco. Sportsco may terminate this
Agreement by giving written notice to Entertainco under the following
circumstances:

(a) if Entertainco shall default in the performance of any of its material
obligations under this Agreement and such default shall continue and not be
remedied for a period of thirty (30) days after Sportsco has given written
notice to Entertainco specifying such default and requiring it to be remedied;

(b) if a Bankruptcy Event has occurred with respect to Entertainco; or

(c) if a Change of Control of Entertainco has occurred.

Section 8.4. Termination of MSGN Services Agreement. As of the date hereof,
Entertainco is party to a Services Agreement (as such agreement may be amended,
modified, extended, replaced or supplemented, the “MSGN Services Agreement”)
with MSGN Holdings, L.P (“MSGN”). Sportsco and Entertainco acknowledge and agree
that the fees set forth on Schedule A contemplate the payment for certain
services by MSGN pursuant to that MSGN Services Agreement (i.e., certain fees
contemplate expenses being shared by three parties, rather than two), and in the
event that the MSGN Services Agreement expires, is terminated, or otherwise
ceases to exist (an “MSGN Termination Event”), the parties agree that certain
fees on Schedule A may require adjustment to reflect payment by two parties
instead of three for services that are also provided for under the MSGN Services
Agreement (the “Similar Services”). In the event of an MSGN Termination Event,
(a) Entertainco shall promptly notify Sportsco of such MSGN Termination Event,
and (b) within fifteen (15) days of such MSGN Termination Event, Entertainco
shall deliver Sportsco a revised Schedule A, identifying the Similar Services,
and an approximate pro rata distribution of fees (based on Sportsco’s fees
reflected on Schedule A as of the date of the MSGN Termination Event compared to
Entertainco’s fees/expenses for the same service as of the same date) previously
paid for by

 

-15-



--------------------------------------------------------------------------------

MSGN for such Similar Service under the MSGN Services Agreement. Entertainco
shall use reasonable efforts to adjust anticipated expenses to reflect any
reduction in headcount or other needs as a result of the MSGN Termination Event,
in a way that is reasonable and generally consistent with MSG’s past practices.
The revised Schedule A reflecting the pro rata allocation to Sportsco shall
automatically become effective the later of (x) forty-five (45) days from the
MSGN Termination Event or (y) thirty (30) days from the delivery of such revised
Schedule A to Sportsco, unless, prior to that date, Sportsco notifies
Entertainco that it desires to terminate any Similar Service identified, and, in
either case, Schedule A shall be amended accordingly, with such revised pricing
and/or termination being retroactive to the date of the MSGN Termination Event.

Section 8.5. Suspension Due to Force Majeure. In the event the performance by
either Sportsco or Entertainco of its duties or obligations hereunder is
interrupted or interfered with by reason of any cause beyond its reasonable
control including, but not limited to, fire, storm, flood, earthquake,
explosion, war, strike or labor disruption, rebellion, insurrection, quarantine,
act of God, boycott, embargo, shortage or unavailability of supplies, riot, or
governmental law, regulation or edict (collectively, “Force Majeure Events”),
the party affected by such Force Majeure Event shall not be deemed to be in
default of this Agreement by reason of its non-performance due to such Force
Majeure Event, but shall give notice to the other party of the Force Majeure
Event and the fee provided for in Section 4.1 shall be equitably adjusted to
reflect the reduced performance. In such event, the party affected by such Force
Majeure Event shall resume the performance of its duties and obligations
hereunder as soon as reasonably practicable after the end of the Force Majeure
Event.

Section 8.6. Consequences of Termination. In the event this Agreement expires or
is terminated in accordance with this Article VIII, then (a) all Services to be
provided will promptly cease, (b) each of Entertainco and Sportsco shall, upon
request of the other party, promptly return or destroy all non-public
confidential information received from the other party in connection with this
Agreement (including the return of all information received with respect to the
Services or products of Sportsco or Entertainco, as the case may be), without
retaining a copy thereof (other than one copy for file purposes), and (c) each
of Entertainco and Sportsco shall honor all credits and make any accrued and
unpaid payment to the other party as required pursuant to the terms of this
Agreement, and no rights already accrued hereunder shall be affected.

ARTICLE IX

RECORDS

Section 9.1. Maintenance of Records. Each of the parties shall create and
maintain full and accurate books in connection with the provision of the
Services, and all other records relevant to this Agreement, and upon reasonable
notice from the other party shall make available for inspection and copy by such
other party’s agents such records during reasonable business hours.

 

-16-



--------------------------------------------------------------------------------

ARTICLE X

DISPUTE RESOLUTION

Section 10.1. Negotiation. In the event of a controversy, dispute or claim
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the transactions
contemplated hereby, including, without limitation, any claim based on contract,
tort, statute or constitution (but excluding any controversy, dispute or claim
arising out of any agreement relating to the use or lease of real property if
any Third Party is a party to such controversy, dispute or claim) (collectively,
“Agreement Disputes”), the management of the parties shall negotiate in good
faith for a reasonable period of time to settle such Agreement Dispute,
provided, however, that such reasonable period shall not, unless otherwise
agreed by the parties in writing, exceed 30 days from the time the parties began
such negotiations.

Section 10.2. Continuity of Service and Performance. Unless otherwise agreed in
writing, the parties will continue to provide service and honor all other
commitments under this Agreement during the course of any form of dispute
resolution with respect to all matters not subject to such dispute, controversy
or claim.

Section 10.3. Other Remedies. Nothing in this Article X shall limit the right
that any party may otherwise have to seek to obtain (a) preliminary injunctive
relief in order to preserve the status quo pending the resolution of a dispute
or (b) temporary or permanent injunctive relief from any breach of any
provisions of this Agreement.

ARTICLE XI

NOTICES

Section 11.1. Notices. All notices and other communications hereunder shall be
in writing, shall reference this Agreement and shall be emailed, hand delivered
or mailed by registered or certified mail (return receipt requested) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice) and will be deemed given on the date on which
such notice is received:

To Entertainco:

MSG Sports & Entertainment, LLC (or, after the applicable name change, MSG
Entertainment Group, LLC)

Two Penn Plaza

New York, New York 10121

Attention: President

with a copy to:

MSG Sports & Entertainment, LLC (or, after the applicable name change, MSG
Entertainment Group, LLC)

Two Penn Plaza

New York, New York 10121

Attention: General Counsel

 

-17-



--------------------------------------------------------------------------------

To Sportsco:

MSG Sports, LLC

Two Penn Plaza

New York, New York 10121

Attention: President

with a copy to:

MSG Sports, LLC

Two Penn Plaza

New York, New York 10121

Attention: General Counsel

ARTICLE XII

MISCELLANEOUS

Section 12.1. Taxes. Except as may otherwise be specifically provided herein,
each party shall bear all taxes, duties and other similar charges (and any
related interest and penalties) imposed as a result of its receipt of Services
under this Agreement.

Section 12.2. Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the parties or any Third Party as creating the relationship of
principal and agent, partnership or joint venture between the parties, it being
understood and agreed that no provision contained herein, and no act of the
parties, shall be deemed to create any relationship between the parties other
than the relationship of independent contractor nor be deemed to vest any
rights, interest or claims in any third parties.

Section 12.3. Complete Agreement; Construction. This Agreement, including the
Schedules hereto, shall constitute the entire agreement between the parties with
respect to the subject matter hereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter. In
the event of any inconsistency between this Agreement and any Schedule, the
Schedule shall prevail. The rights and remedies of the parties herein provided
shall be cumulative and in addition to any other or further remedies provided by
law or equity.

Section 12.4. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each party and delivered to the other party.

 

-18-



--------------------------------------------------------------------------------

Section 12.5. Waivers. The failure of any party to require strict performance by
the other party of any provision in this Agreement will not waive or diminish
that party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 12.6. Amendments. This Agreement may not be modified or amended except
by an agreement in writing by each of the parties.

Section 12.7. Assignment. This Agreement shall not be assignable, in whole or in
part, by any party without the prior written consent of the other party, and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void.

Section 12.8. Successors and Assigns. The provisions to this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns.

Section 12.9. Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties and shall not be deemed to confer upon any other Person
any remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

Section 12.10. Governing Law; League Rules. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York. In addition, this
Agreement is subject in all respects to all applicable League Rules.

Section 12.11. Waiver of Jury Trial. The parties hereby irrevocably waive any
and all right to trial by jury in any legal proceeding arising out of or related
to this Agreement or the transactions contemplated hereby.

Section 12.12. Specific Performance. Subject to Article X, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement, the parties agree that the party who is or is to
be thereby aggrieved shall have the right to specific performance and injunctive
or other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. For the avoidance of doubt, Entertainco
acknowledges and agrees that at no time during the term of this Agreement shall
it seek to enjoin the playing of any professional sporting event involving any
team that is owned, in whole or in part, directly or indirectly, by Sportsco for
non-compliance by Sportsco of any terms of this Agreement. The parties agree
that the remedies at law for any breach or threatened breach of this Agreement,
including monetary damages, are inadequate compensation for any loss, that any
defense in any action for specific performance that a remedy at law would be
adequate is hereby waived, and that any requirements for the securing or posting
of any bond with such remedy are hereby waived.

 

-19-



--------------------------------------------------------------------------------

Section 12.13. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 12.14. Provisions Unaffected. Nothing contained in this Agreement shall
affect the rights and obligations of MSG and Sportsco Parent pursuant to the
Distribution Agreement.

Section 12.15. No Presumption. Neither Entertainco nor Sportsco shall be deemed
to be the drafter of this Agreement and no term or provision of this Agreement
may be construed against any party on that basis.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on
behalf of the parties as of the date first herein above written.

 

MSG SPORTS & ENTERTAINMENT, LLC

(To be renamed MSG Entertainment Group, LLC)

By:  

/s/ James L. Dolan

Name:

  James L. Dolan

Title:

  Executive Chairman and Chief Executive Officer

 

MSG SPORTS, LLC

By:  

/s/ Andrew Lustgarten

Name:

  Andrew Lustgarten

Title:

  President